Citation Nr: 1734419	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  16-05 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Center


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1971.  He died in October 2011.  The appellant is his surviving spouse. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center.

In January 2017, the appellant submitted additional evidence in support of her claims with a written waiver of initial RO consideration.  38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in October 2011, at the age of 61.  The death certificate recorded his immediate cause of death as hepatocellular cancer.

2.  At the time of the Veteran's death, service connection was in effect for PTSD, rated as 100 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated as noncompensable (zero percent); he had no pending claims for entitlement to any VA benefits at the time of his death.

3.  The evidence of record is in equipoise as to whether the Veteran's alcohol abuse was proximately due to or the result of his service-connected PTSD and whether the alcohol abuse was the major cause of his liver cancer.

4.  At the time of his death, the Veteran had not been rated totally disabled for 10 continuous years immediately preceding his death; nor was the Veteran rated totally disabled continuously after his discharge from service in October 1971 for a period of not less than 5 years immediately preceding his death.  The Veteran was not a former prisoner of war.
CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).

2.  Criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.22, 3.102 (2016). 

3.  Criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5107, 5121 (West 2014); 38 C.F.R. § 3.1000 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the appellant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

With regard to the claim for service connection for the cause of the Veteran's death, as the Board grant of service connection for this claim constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With respect to the appellant's claim for DIC pursuant to the provisions of 38 U.S.C.A. § 1318 and entitlement to accrued benefits, the Board has determined that there is no legal entitlement to these specific claimed benefits as a matter of law.  The notice provisions and duty to assist provisions are not applicable to a claim, where the claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  VAOPGCPREC 5-2004.  These matters involve an inquiry based upon the evidence of record prior to the Veteran's death and not based upon the development of new evidence.  As there is no dispute as to these pertinent underlying facts of this case, and as the Board has denied these claims as a matter of law, the notice and duty to assist provisions are inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001).

Service Connection for the Cause of the Veteran's Death

The appellant has asserted that the Veteran's death was related to his in-service herbicide agent exposure.  Specifically, she asserts that he had hepatocellular carcinoma (liver cancer) secondary to his in-service herbicide exposure which caused or contributed to his death.  In this regard, the Board notes that in a February 2010, the RO denied entitlement to service connection for liver cancer due to herbicide agent exposure.  Alternatively, she has suggested that his service-connected psychiatric disorder contributed to his death.  She contends that the Veteran's alcohol abuse was a form of self-medication for his service-connected PTSD which caused or contributed to the Veteran's cause of death from hepatocellular cancer.

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2016). 

A death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that the disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312 (c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312 (c)(4).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 1110 does not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or the use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 268 F.3d 1340   (Fed. Cir. 2001)(en banc order).  The Federal Circuit cautioned that veterans may only be awarded compensation if they could adequately establish that their alcohol or drug abuse disability was secondary to or caused by their primary service-connected disorder.  Service connection remains precluded for primary alcohol and drug abuse and related disabilities that were due to willful wrongdoing.  See Allen at 1381.

In addition, for certain chronic diseases, such as a malignant tumor, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  However, as the appellant is aware, liver cancer that is presumptively related to herbicide agent exposure under 38 C.F.R. § 3.309 (e) (2016); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  The absence of a disease from the presumptive list does not preclude a veteran from otherwise proving that his disability resulted from exposure to Agent Orange or otherwise linking his liver cancer to service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Turning to the merits of the claim, the record includes an October 2015 VA psychologist's opinion that it is less likely than not that alcohol and substance abuse was self-medication for service-connected PTSD.  The psychologist also opined that it is less likely than not that the Veteran's PTSD or its treatment caused or substantially contributed to the Veteran's cause of death from hepatocellular cancer.

The rationale was that the medical records do indicate alcohol and substance abuse.  Further, records as far back as April 1990 indicate alcohol and drug abuse.  The examiner acknowledged that at that time and again in a May 2006 statement, the Veteran asserted that the substance abuse was a coping mechanism for his psychiatric disorder.  Yet, the examiner opined that it is not at least as likely as not, that either his substance abuse was a form of self-medication, or secondarily connected to, his service connected PTSD.

He explained that a review of records as early as April 1990 does not establish an explicit connection between alcohol/drugs and PTSD.  He further explained that the mere reference by the decedent on a few occasions is not sufficient to cancel out the substantial degree of medical and mental health contacts, some specifically related to addiction, in which this was not reported or seen relevant by the providers to document it for purposes of historical record or treatment.

The examiner opined that despite this degree of impairment, it cannot be opined that the Veteran's PTSD contributed to death substantially or materially in a manner consistent with a causal relationship.  The examiner noted that the Veteran's death certificate indicated an immediate cause of death of hepatocellular cancer and stated that the manner of death was natural.

In a November 2015 VA medical opinion, a VA staff physician opined, in pertinent part, that none of the service-connected conditions (PTSD, tinnitus, and hearing loss) are known to cause debility that would cause general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of hepatitis C or hepatocellular cancer.  Notably, this opinion does not address the relationship between the Veteran's substance abuse and his death.

Finally, the record includes a December 2016 private medical opinion from general practitioner Dr. H.S. who considered the October and November 2015 VA medical opinions and April 1990 VA PTSD examination in which the Veteran stated that he used alcohol and street drugs to calm himself down.  He also reviewed May 2006 and September 2009 statements in support of claim in which the Veteran stated that he had a severe alcohol problem and that his life had been a living hell since returning from Vietnam.  The physician also considered the December 2016 statement of the Veteran's widow that he had a significant alcohol problem.

The physician explained that alcohol consumption has been linked to an increased risk for various types of cancer.  He cited a combined analysis of more than 200 studies assessing the link between alcohol and various types of cancer sought to investigate this association in more detail.  This meta-analysis found that alcohol most strongly increased the risk of cancers of the liver. 

He concluded that considering the years of records and interview with the Veteran's widow, it is more likely than not that the Veteran's alcohol abuse was a means of self-medicating the underlying psychological distress from military and combat experiences and contributed materially and substantially to the Veteran's death.  Alternatively, he concluded that it was as likely as not that the Veteran's herbicide exposure contributed substantially and materially to the development of his hepatocellular cancer and ultimately, his death.

Based on the foregoing, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's substance abuse was proximately due to or the result of his service-connected PTSD which warrants a grant of secondary service connection for the Veteran's alcohol abuse.  The Board also finds that the weight of the evidence is at least in equipoise as to whether the now service-connected alcohol abuse primarily caused or contributed to the cause of the Veteran's death.

In this regard, the Board has considered in detail the October 2015 VA and December 2016 private medical opinions of record and finds that no one opinion is any more probative than the other.  Both are unbiased and based on a detailed review of the record.  The opinions are in relative equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.).

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for the cause of the Veteran's death are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since the Board has found that the Veteran's now service-connected alcohol abuse primarily caused or contributed to the cause of the Veteran's death, there is no need to consider the theory of direct service-connected based on herbicide agent exposure.

1318 Benefits

The appellant is also claiming entitlement to DIC benefits under 38 U.S.C.A. § 1318.  Even if the Veteran's death were not due to a service-connected disability, DIC benefits are payable to a surviving spouse where it is shown that the Veteran's death was not the result of willful misconduct, and he (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (b) (West 2014); 38 C.F.R. § 3.22.

As noted, at the time of the Veteran's death, service connection was established for  PTSD, rated as 100 percent disabling; tinnitus, rated 10 percent disabling; and bilateral hearing loss, rated as noncompensable (zero percent).
The Veteran was rated totally disabled effective from April 29, 2011.

Based upon the foregoing, it is clear that the Veteran had not been rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.

In view of the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. 49.

Accrued Benefits

The law governing claims for accrued benefits provides that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 1000 (2016).

Although the appellant's claim for accrued benefits is separate from any claim that the Veteran filed prior to his death, an accrued benefits claim is 'derivative of' that claim.  By statute, the appellant takes the Veteran's claim as it stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a claimant to prevail in an accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; (2) the service person had a claim pending at the time of his death (see 38 U.S.C.A. §§ 5101 (a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998); (3) the service person would have prevailed on his claim if he had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the service person's death (see 38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c)).

At the time of the Veteran's death in October 2011, there were no pending, unadjudicated claims, nor has the appellant, at any time during this appeal, identified a specific claim which was pending at the time of the Veteran's death.  The Board concludes that the appellant does not have a valid accrued benefits claim.  See 38 C.F.R. § 3.1000 (a), (c) (2016).  As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 is denied.

Entitlement to accrued benefits is denied.


____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


